ASSET LICENSING AGREEMENT

 

This Asset Assignment Agreement (“Agreement”) is entered into as of June 11,
2019 (the “Effective Date”) by and among Rich Pharmaceuticals Inc., a Wyoming
corporation (“RICH”), and Geopulse Corporation, Inc., a Nevada corporation
(“COMPANY”).

 

Whereas, RICH is an audited and fully reporting public company incorporated
under the laws of the State of Wyoming;

 

Whereas, RICH desires to license certain assets of COMPANY, and COMPANY desire
to license such assets to RICH; and

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the parties agree as follows:

 

1.             Licensing of Assets.

 

License. COMPANY has a 100% ownership interest in Online Marketplace Technology
and all related technologies, and its exchange URL and trade secrets, and data,
and COMPANY owns all indicated technologies, and URL and trade secrets, and data
thereof worldwide (collectively, with the technology, the “Assets”). COMPANY
represents and warrants that Geopulse Explorations, Inc has licensed all rights,
title and interest in the Assets to RICH. RICH shall take all steps and pay all
costs to timely protect the Assets.

a.                  In exchange for the consideration described in Section 2a
below, COMPANY hereby agrees to license to RICH all of their rights, title and
interest in and to the Asset and URL to create an online exchange for legal and
compliant HEMP products relating to the Assets and all proceeds of the
foregoing, including, without limitation, any claim by COMPANY against third
parties for past, present, or future infringement of the Assets.

 

b.                  Further Assurances; Data and Discoveries COMPANY agrees to,
and to cause Marcus Laun to, cooperate with RICH to enable it to enjoy to the
fullest extent the right, title and interest herein conveyed in the Assets in
the United States and foreign countries. Such cooperation shall include prompt
production of pertinent facts and documents, giving of testimony, execution of
petitions, oaths, specifications, declarations or other papers, and other
assistance all to the extent deemed necessary or desirable by RICH (a) for
perfecting in the right, title and interest in the Assets; (b) for interference
or other priority proceedings.

 

c.                   This Agreement expressly grants to RICH all rights in the
Assets as fully and entirely as the same would have been held and enjoyed by
COMPANY. Within thirty (30) days after the Effective Date, COMPANY and RICH
shall enter into an agreement providing for the sharing of data derived from the
Assets and the ownership by COMPANY of all new data related to the Assets.

 

d.                  Recordation. Without limiting the generality of the
foregoing, COMPANY agrees that within ten days after the Effective Date, it
shall execute a Recordation Form Cover Sheet for recording the assignment in the
USPTO. To the extent that the patent laws of any country require the recordation
or registration of this Agreement to ensure the continued validity and
enforceability of the Patent Assets or this Agreement in connection with the
assignment, COMPANY shall take whatever action is necessary to record or obtain
registration of this Agreement, including the filing of all necessary documents.

 



 1 

   



 

e.                   Indemnity. RICH shall indemnify and defend COMPANY and its
members, managers and representatives against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all losses or expenses incurred or sustained by, or imposed upon, any of them
based upon, arising out of, with respect to or by reason of and claims or
litigation brought by a third party arising out of or related to the Assets or
this Agreement.

 

f.                    Assignment of Additional Assets. Within ten (10) days,
COMPANY shall license to RICH Marketplace Technology and additional such assets
shall be part of the “Assets” and URL described herein.

 

2.                  Consideration; Right of Reversion.

 

a. Consideration. In consideration of the assignment of the Patent Assets and
IND by COMPANY, RICH shall provide the following consideration:

 

(i)RICH shall have liabilities and payables to third parties on the Effective
Date, in addition to convertible promissory notes;

(ii)RICH shall issue the shares of common stock, and reserve shares for issuance
under an option plan, in the numbers and to the shareholders as described on
Exhibit A attached hereto (such shares to be issued within 10 days after the
Effective Date and upon the execution of such agreements as mutually agreed upon
between RICH and the recipients);

(iii)RICH shall issue warrants of common stock in the numbers and to the warrant
holders as described on Exhibit B attached hereto; and

(iv)Ben Chang shall relinquish 6,000,000 restricted shares and Marcus Laun shall
be issued 6,000,000 restricted, non-convertible, non-dividend paying shares of
RICH preferred stock with 1000 to 1 voting rights (the “Preferred Stock”) over
shares of RICH common stock (such shares to be issued within 10 days after the
Effective Date).

 

b.        Management of RICH. As of the Effective Date of this Agreement, (i)
the directors of RICH shall appoint Marcus Laun as the Chief Executive Officer
and Chairman of the Board of Directors of RICH and (ii) the current directors
and officers of RICH shall remain as a Board Members, and CFO until his
resignation effective as of [DATE].

 

3.                  Representations and Warranties.

 

a. Reciprocal. Each of the parties represents and warrants to the other party
that (a) it has full right, power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, (b) this
Agreement is a legal and valid obligation binding upon such party and
enforceable in accordance with its terms, (c) the execution, delivery and
performance of the Agreement by such party does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it is bound, nor to such party’s knowledge, violate any law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it; (d) in connection with the issuance of restricted shares of RICH common
stock, each party acknowledges that the shares have not been and will not be
registered under the Securities Act of 1933, as amended (the “Securities Act”)
by reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends on, among other things, the
bona fide nature of the investment intent and the accuracy of its, his or her
representations made with respect to the investment, and that the shares will be
restricted securities within the meaning of the Securities Act and may not be
transferred unless registered or an exemption from registration is available;
and (e) in connection with the issuance of the shares of RICH common stock, each
party represents and warrants that it is an "accredited investor" within the
meaning of Rule 501 of Regulation D of the Securities Act.

 



 2 

   



 

b.       RICH. RICH represents and warrants to COMPANY that as of the Effective
Date, (i) RICH has 2,071,867,817 shares of common stock outstanding; 6,000,000
shares of preferred stock outstanding; and no convertible securities (other than
described in 2.a(ii) above), options or warrants are issued are outstanding; and
(ii) there is only one officer and director of RICH.

 

c.       COMPANY. COMPANY hereby represents and warrants to RICH the following:

 

(i)COMPANY is the sole and exclusive owner of all rights, title and interest in
the Assets;

(ii)The Assets are free and clear of any liens, license rights (except as set
forth in this Agreement), security interests, encumbrances or rights to
repurchase;

(iii)COMPANY has not assigned, transferred, licensed, pledged or otherwise
encumbered any of the Assets or agreed to do so;

(iv)COMPANY is not aware of any violation, infringement or misappropriation of
any third party’s rights (or any claim thereof) concerning the Assets;

(v)The Assets are properly filed and currently in compliance with formal legal
requirements (including, without limitation, payment of filing, examination and
governmental taxes and maintenance fees) and enforceable;

(vi)COMPANY is not aware of any questions or challenges with respect to the
patentability or validity of any claims of any existing patents or patent
applications relating to the Assets; and

(vii)COMPANY has paid any annuity, renewal, or administrative fee related to the
Assets before the execution of this Agreement.

 

4.                  Arbitration. In the event of any controversy among the
parties hereto arising out of, or relating to, this Agreement, which cannot be
settled amicably by the parties, such controversy shall be settled by
Arbitration. Both sides shall choose a mutually agreed upon competent jurist
from a short list and informal Arbitration shall commence as expeditiously as
possible. Either party may institute such arbitration proceeding by giving
written notice to the other party. A hearing shall be held by the Arbitrator
within 20 miles of Los Angeles, California, and a decision of the matter
submitted to the Arbitrator shall be biding and enforceable against all parties
in any Court of competent jurisdiction. The prevailing party shall be entitled
to all costs and expenses with respect to such arbitration, including reasonable
attorneys' fees. The decision of the Arbitrator shall be final, binding upon all
parties hereto and enforceable in any Court of competent jurisdiction. Each
party hereto irrevocably waives any objection to the laying of venue of any such
Arbitration action or proceeding brought and irrevocably waives any claim that
any such action brought has been brought in an inconvenient forum. Each of the
parties hereto waives any right to request a trial by jury in any litigation
with respect to this agreement and represents that counsel has been consulted
specifically as to this waiver. This Agreement shall be governed by and
construed under the laws of the State of California.

 



 3 

   



 

5.                  Transaction Expenses. The parties agree that each party
shall be solely responsible for the payment of all transaction expenses incurred
by such party relating to the transactions contemplated in this Agreement.

 

6.                  Attorneys' Fees. In the event either party shall bring any
action to enforce or protect any of its rights under this Agreement, the
prevailing party shall be entitled to recover, in addition to its damages, its
reasonable attorneys' fees and costs incurred in connection therewith.

 

7.                  Execution in Counterparts. This Agreement may be executed in
one or more counterparts which may be delivered by facsimile or by email in PDF,
each of which shall be considered an original instrument, but all of which shall
be considered one and the same Agreement.

 

8.                  Binding Agreement. The parties intend for this Agreement to
constitute binding, enforceable obligations of the parties.

 

9.                  Entire Agreement; Modifications; Miscellaneous. Except as
otherwise provided herein, this Agreement represents the entire understanding
among the parties with respect to the subject matter of this Agreement, and this
Agreement supersedes any and all prior and contemporaneous understandings,
agreements, plans, and negotiations, whether written or oral, with respect to
the subject matter hereof. All modifications to the Agreement must be in writing
and signed by each of the parties hereto. This Agreement shall be construed
neutrally, without regard to the party responsible for its preparation.

 

10.               Legal Counsel. Each party to this Agreement hereby represents
and warrants to the other party that it has its own legal counsel and it has
been advised by its legal counsel with respect to the provisions of this
Agreement, and that its decision to execute this Agreement is not based on any
reliance upon the advice of any other party or legal counsel other than its own
legal counsel.

 

In Witness Whereof, the undersigned have caused their authorized representatives
to execute this Agreement as of the date first set forth above.

 



 4 

   



 

RICH PHARMACEUTICALS, INC.

 

 

By: /s/ Ben Chang

Ben Chang, CEO

 

 

Geopulse Corporation, Inc.

 

 

By: /s/ Marcus Laun

Marcus Laun

 

 

 

[Signature Page to RICH/COMPANY Licensing Agreement]

 



 5 

   



 

Exhibit A

 



  Shareholder to Be Issued Shares
Within 2 days after the Effective Date Shares of Common Stock Shares of Common
Stock outstanding as of Effective Date   3,509,043,859   Geopulse Corporation,
Inc. 3,500,000,000               TOTAL TO BE ISSUED 3,500,000,000         TOTAL
OUTSTANDING 7,009,043,859

 

 



 6 

   

 

 

 